19-13895-jlg     Doc 124     Filed 10/18/19 Entered 10/18/19 20:52:29            Main Document
                                          Pg 1 of 17



                     IN THE UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

 IN RE:                                          §     CHAPTER 11
                                                 §
 ORLY GENGER,                                    §     CASE NO. 19-10926-TMD
                                                 §
                                                 §
           Debtor.                               §

            JOINDER OF DALIA GENGER TO JUDGMENT CREDITOR SAGI
              GENGER’S MOTION TO DISMISS BANKRUPTCY CASE OR,
            ALTERNATIVELY, TO TRANSFER VENUE, AND MEMORANDUM
                        OF LAW IN SUPPORT [Dkt. No. 32]

TO THE HONORABLE TONY M. DAVIS, UNITED STATES BANKRUPTCY JUDGE

       Dalia Genger, a creditor and party in interest of the Debtor (“Orly” or the “Debtor”) in the

above-captioned Chapter 7 case (“Bankruptcy Case”), and, pursuant to 11 U.S.C. §§ 305(a) and

707, and Rules 1014 and 1017 of the Federal Rules of Bankruptcy Procedure (“Bankruptcy

Rules”), files this Joinder (“Joinder”) to the Motion to Dismiss this Chapter 7 Bankruptcy Case or,

Alternatively, to Transfer Venue, and Memorandum of Law in Support [Dkt. No. 32] (the “Motion

to Dismiss”) filed by Sagi Genger (“Sagi”), and in support would respectfully show the Court as

follows:

                                     I.
                      PRELIMINARY STATEMENT AND SUMMARY

 A.    Dalia’s and D&K Joinder in the Motion to Dismiss

       1.       Dalia and D&K join in the Motion’s request that this Court dismiss this Bankruptcy

Case for cause, or alternatively, to transfer venue to the Southern District of New York. This

joinder is for all purposes of standing, appearance and participation at all hearings or proceedings

dealing with the Motion to Dismiss.




                                              Page 1
19-13895-jlg     Doc 124     Filed 10/18/19 Entered 10/18/19 20:52:29             Main Document
                                          Pg 2 of 17



B.     Proceeding is Not a Waiver of Dalia’s Rights to Obtain Needed Discovery but
       Expressly Subject Thereto

       2.      This Joinder is without waiver of, and subject to the express reservation of the right

to amend and supplement this Joinder based upon the Trustee, the Debtor and her insiders joint

objections to allowing Dalia or D&K have access to documents designed by one or more of them

as “confidential” in the pending Turnover Motion and litigation pending in the District Court for

the Southern District of New York (“SDNY”), that seeks the recovery of $32.3 million plus interest

in fraudulently transferred assets against five non-debtor-insiders to this Debtor. [See, Response

to Trustee’s Motion to Quash Subpoena (Dkt No.123)].

C.     Incorporation of Dalia’s Omnibus Statement of Background Facts and Dalia’s
       Objection to the Rule 9019 Motion to Approve Settlement and Objection to Discharge
       of the Debtor

       3.      Dalia and D&K incorporate herein by reference the Omnibus Statement of

Background Facts filed by Dalia [Dkt. No. 112] as if fully set out herein verbatim. Additionally,

Dalia incorporates herein the Objection to the Trustee’s Rule 9019 Motion to Approve Settlement

and Dalia’s Objection to the Debtor’s Discharge [Dkt. No. 99].

D.     This Chapter 7 Bankruptcy Case Has Been Filed, and is Being Prosecuted in Bad
       Faith

       4.      The SDNY case has involved two years of work and supervision of factual and

discovery disputes by the District Court, culminating in the District Court’s order requiring the

Debtor and these insiders to respond to Sagi’s damming list of evidence and law establishing the

fraudulent transfers. It was precisely to avoid this impending ruling by the District Court that the

Debtor filed this Chapter 7 bankruptcy case. This Court is being asked to enter orders dealing with

or Settling and resolving the pending Turnover Motion District Court case now pending in the

SDNY before Hon. Judge Forrest, and to do so over the objections of Dalia and without Dalia’s




                                              Page 2
19-13895-jlg       Doc 124       Filed 10/18/19 Entered 10/18/19 20:52:29                   Main Document
                                              Pg 3 of 17



access to documents these insiders unilaterally designated as “Confidential” and refused to allow

Dalia access, even conditioned on Dalia’s counsel’s agreement to execute a copy of the

Confidentiality Agreement and order and abide by its terms.

        5.       This case involves only Insiders – and only family members or their lawyers. There

is but one undisputed unsecured creditor for $750.00. This case is forum shopping to get out of

the Courts of New York, to hijack a Chapter 7 Trustee’s jurisdiction with promises of a million

dollars, in order to obtain the Trustee’s approval of a settlement that favors only the four (4)

insiders to this Debtor by giving these target defendant-Insiders 97% (or $31 million) of the assets

fraudulently transferred, along with a release of each of them and their attorneys and depriving

Dalia and Sagi Genger (the only other significant creditors) of access to the only known “res” (the

fraudulent transfer cash and Promissory Notes) which was owned by Dalia and transferred to the

Debtor only on a promise of support.

        6.       This proposed “Settlement” agreed to by the Chapter 7 Trustee, the Debtor, and her

various cohorts (all “Insiders”) would purge the fraud by delivery of clean title and a release to

these non-debtor fraud-actors to the $31 million of the fraudulently transferred cash1 and

promissory notes, yet not even end the family litigation that has plagued the family for over a

decade. Rather, it would unfairly continue that litigation, only shift it to claims against Dalia and

Sagi, the parties that are most injured by the Settlement. The proposed Settlement requires the

Chapter 7 Trustee to “take all necessary steps to remove and transfer” multiple litigation cases

pending in New York state courts, including the Chapter 7 Trustee’s incredibly perplexing

agreement to attempt to remove, sever and transfer a previously dismissed action against Dalia.



1
        The proposed settlement does not result in the $1 million being paid to the estate – but only $250,000.00
paid with the balance due some day in the future on conditions that the Trustee has no control.



                                                    Page 3
19-13895-jlg        Doc 124       Filed 10/18/19 Entered 10/18/19 20:52:29                     Main Document
                                               Pg 4 of 17



In fact, the Trustee has already appeared for Orly in that New York state court case brought by

Orly seeking to have Dalia’s judgment of no-liability reconsidered. The Trustee is already

implementing his agreements under the proposed Settlement although the New York State Court

promptly denied the Chapter 7 Trustee’s relief2.

        7.       Prior to entering into this proposed Settlement, the Trustee never spoke to Dalia or

her counsel. However, when the Trustee filed his Motion to have the Settlement Agreement he

told this Court that he had consulted with all constituents before reaching the settlement. That is

simply not true. And, when Dalia’s counsel contacted the Trustee seeking disclosure of documents

directly related to this settlement, the Trustee refused and filed a Motion to Quash the Dalia

subpoena.

        8.       The Chapter 7 Trustee has gone even farther and obligated himself to attempt to

stay additional litigation that runs entirely among non-debtor parties. Such an agreement is wholly

improper and fundamentally flawed in the face of well-established law, including but not limited

to broad and compelling doctrines of abstention, and proves that the Bankruptcy Case is intended

for improper purposes.

        9.       Central to the proposed Settlement Agreement is the disposition of claims of the

estate to the twin $7.5 million promissory under which about $12 million is expected to be paid.3


2
         Through the Debtors’ insider law firm (and without a prior application disclosing the engagement or
proposed settlement to this Court), the chapter 7 trustee intervened to argue that a claim asserted by the Debtor
in her capacity as the beneficiary of the Trust, should be revived and severed under the chapter 7 trustee’s
authority, so that it could be transferred to this Bankruptcy Court. Judge Jaffee, on October 4, 2019 in the NY
Supreme Court, 109749/2009, in response to the Trustee’s Motion to Reconsider and Sever Dalia, Rule:
         Having read the papers in support of plaintiffs’ order to show cause and defense counsel’s email of
         October 4, 2019, I find that because the damages assertedly arising from Dalia’s alleged fraud
         are those that have been adjudicated (NYSCEF 1594, 1630), the action was properly marked
         disposed, per order dated August 9, 2019. [Emphasis Added.]
This is but one example of how once Dalia made her daughter Orly a multi-millionaire on the written promise by Orly
to contribute to Dalia’s support, Orly has not only refused to pay her mother one penny of support but instead sued
her mother for tortuously forcing Orly to accept the millions and her responsibility. Orly’s argument - “no good deed
should go unpunished.”
3
         Dalia understands that the twin notes are subject to a $3 million set-off.


                                                      Page 4
19-13895-jlg        Doc 124       Filed 10/18/19 Entered 10/18/19 20:52:29                     Main Document
                                               Pg 5 of 17



The Settlement Agreement seeks to assign rights to those notes to Debtor’s father and husband

with nothing to be retained by the estate.4 Those terms are beyond the authority of the Trustee for

three distinct reasons: (i) Dalia already enjoys a constructive trust over that consideration by

operation of New York Law. Accordingly, her interest is superior to that of the Trustee under New

York, Second and Fifth Circuit precedent; (ii) The Settlement Agreement improperly interferes

with equitable distribution of marital property ordered by the New York Supreme Court contrary

to federal bankruptcy law and (iii) Approval by this Court of the Settlement Agreement offends

the principals of judicial comity between this Court and the courts of the Second Circuit and New

York State and in tension with the Rooker-Feldman Doctrine.                          The proposed Settlement

Agreement’s recitations and arrangements implement remedies in favor of the Insiders, including

Arie, specifically rejected by the courts in New York.

         10.      This case is intended solely for the inappropriate purposes of providing the Debtors’

insiders a “do-over” on claims that they have rightfully and consistently lost and shielding them

from the avoidance and recovery of millions of dollars in fraudulent transfers for the benefit of the

Debtor’s true estate. Instead, this Court should decline the Debtor’s and her conspirators’ desperate

invitations to tread upon the integrity of its sister State and Federal courts who have already taken

custody of the parties’ disputes and conducted abundant proceedings thereon.

         11.      This case is a stark example of forum shopping to avoid not only a pending deadline

to respond to the Turnover Motion and hearing before the District Court (SDNY) but also a

particular court (District Judge Forrest), wholly against the Fifth Circuit’s guidance of




4
          The $1 million contingent payment outlined in the agreement is meaningless as the payors security interest
is being left undisturbed despite being created within the 1 year preference period.


                                                      Page 5
19-13895-jlg      Doc 124       Filed 10/18/19 Entered 10/18/19 20:52:29                 Main Document
                                             Pg 6 of 17



"discouragement of forum-shopping and avoidance of inequitable administration of the laws."5

Forum shopping is nothing new for this Debtor and her Insiders. The District Court for the

Southern District of New York perceived obvious forum shopping efforts and ruled that the claims

asserted in the 2010 Action were “nothing more than a collateral attack on the Delaware Supreme

Court.” Glenclova Inv. Co., 874 F.Supp.2d. at 297. See also Genger v. Genger, 38 Misc.3d.

1213(A), 1213A, 966 N.Y.S.2d. 346, 346, 2013 N.Y. Misc. LEXIS 185, *24, 2013 NY Slip Op

50091(U), 9 (N.Y.Sup.Ct. N.Y.Cy. 2010). This did not, however, stop the forum shopping. Only

recently Magistrate Judge Austin of the Western District of Texas (Austin Division) ordered that

a motion to quash a subpoena brought by Orly’s husband should be transferred to the Southern

District of New York, finding that: “[Eric] Herschmann and [Orly] Genger, as owners of multiple

residences, have used this fact to their legal advantage by claiming to reside in whichever location

most suits their legal needs at the time.” See Genger v. Genger, Civil Action No.: 1:19-mc-00366-

LY (W.D. Tex.), Docket No. 11 (p. 5 of 6) (Emphasis Added.). This Chapter 7 filing is simply a

continuation of the Debtor’s and her insiders’ forum shopping for an improper purpose.

E. The Best Evidence of Bad Faith – the Schedules and Statement and Orly’s Evasive Post
   Filing Conduct

        12.     In order to avoid this response obligation, the Debtor filed this Chapter 7 case on

the eve of the deadline to respond to the SDNY Turnover Motion, in a venue that Orly knew she

could not support. For example, after multiple losses in Federal and State Court in New York, the

Debtor now swears that she moved to Texas sometime in late 2018 or early 2019 (incredibly, she

contends that she does not, in fact, remember when she moved to Texas. See Transcript of 341




5
        Improper forum shopping may result in a dismissal. All Plaintiffs v. All Defendants, 645 F.3d 329,
336 (5th Cir. 2011) citing Hanna v. Plumer, 380 U.S. 460, 469-70, 85 S. Ct. 1136, 14 L. Ed. 2d 8 (1965); Hall
v. GE Plastic Pac. PTE Ltd., 327 F.3d 391, 395 (5th Cir. 2003).


                                                  Page 6
19-13895-jlg        Doc 124       Filed 10/18/19 Entered 10/18/19 20:52:29                      Main Document
                                               Pg 7 of 17



Creditors’ Meeting, August 15, 2019, at p. 5).6 Yet the Debtor and her insiders have spent the last

two years insisting—repeatedly and under oath—that, she permanently resided in Israel with no

intention of ever moving back to the United States. In a May 16, 2018 declaration, Orly attested

to the Court under oath that:

         “Many months before this action was commenced by my mother and brother [in
         October 2017], I had moved from Austin, Texas to Tel Aviv, Israel. I intended at
         that time, and still intend, to live permanently in Israel, and have no intention to
         move from Israel. …All of Sagi’s previous claims that my domicile is in … Texas
         … are inaccurate.”

[See, Exhibit Y at 2 (emphasis added) to pending Motion to Dismiss].

         13.      Similarly, even the schedules filed literally disclaim the “penalty of perjury”

mandates of the Debtor’s furnishing and executing complete Schedules and Statements in a

bankruptcy case. The Schedules and Statements neither acknowledge that which the New York

Courts have found as “law of the case” multiple times (that the Debtor “monetized” in 2013 her

$32 million of TRI Stock) and that all of those funds found their way to her father, his creditors,

or her husband.7 Not only do the bankruptcy disclosures not mention these transactions, the




6
         The Debtor: ….the holidays I think, of, of 2018.
         ….
         Question: So, in September or October of last year, you moved back to Texas?
         The Debtor: Um, that's when I- I'd made the decision. I mean, I don't, I don't know ... It made my move-
         moving back. I mean, this stuff doesn't happen in one singular moment.
         ….
         Question: And uh, when did you actually physically make that move um, back to Texas?
         The Debtor: Uh, I don't remember.

7
         The following courts have specifically held and ruled that it was Orly that “monetized” her rights in the TRI
Stock: Genger I, 76 F. Supp.3d at 491, 501; Genger III, 2018 U.S. Dist. Lexis 126958, *17 n.5; See, Genger v.
Genger, 663 Fed. Appx. 44 *; 2016 U.S. App. xLEXIS 17642 **; 2016 WL 5539979, *50 (2nd Cir. 2016); Genger
v. TR Inv'rs, LLC, 26 A.3d 180, 185 (Del. 2011).
         Orly benefitted from the shares regardless of whether the settlement money went to Orly, as a gift
         to Arie, …. But surely any $32 million transaction for her shares would confer upon her more than
         a peppercorn, …
Genger v. Genger, 663 Fed. Appx. 44 *; 2016 U.S. App. LEXIS 17642 **; 2016 WL 5539979 *50 (2nd Cir. 2016).



                                                      Page 7
19-13895-jlg         Doc 124        Filed 10/18/19 Entered 10/18/19 20:52:29                        Main Document
                                                 Pg 8 of 17



Chapter 7 Trustee has not announced the investigation or determination of these facts established

by years of Federal, State and Arbitration judges’ findings. Dalia believes these facts have been

withheld from the Trustee.

F. The Remarkable $75,000.00 Schedules and Statements Filed by the Debtor

         1.       The Non-Statutory, Non-Rules Disclaimers in the “Introduction” - the “Global
                  Notes, Methodology and Specific Disclosures Regarding the Debtors’
                  Schedules of Assets and Liabilities and Statements of Financial Affairs”

         14.      Only a cursory analysis of the Schedules and Statements show the extent of non-

disclosure bad faith and outright evasion. Begin with the “Introduction” that is 3 page-single-

spaced disclaimer of the accuracy of the disclosures and the purported lack of knowledge of the

Debtor in completing and filing her Schedules and Statement of Affairs. This is a remarkable

attempt to modify the “penalty of perjury” obligation upon execution by a Debtor of her schedules

and statements.8 As an example:

         Although the Debtor has made reasonable efforts to ensure the accuracy and
         completeness of such financial information, inadvertent errors or omissions, as well
         as the discovery of conflicting, revised or subsequent information, may cause a
         material change to the Schedules and Statement. Thus, the Debtor is unable to
         warrant or represent the Schedules and Statement are without inadvertent errors,
         omissions or inaccuracies. … Notwithstanding the foregoing, the Debtor shall
         not be required to update, amend or supplement the Schedules and Statement,
         but reserves the right to do so.




8
           The petition, schedules, and statement of financial affairs are executed under oath and penalty of perjury.
Fed. R. Bankr.P. 1008; Official Form 1 (Voluntary Petition); Official Form 7 (Statement of Financial Affairs). See
Heil, 289 B.R. at 907-08. See also Hamo v. Wilson ( In re Hamo), 233 B.R. 718, 725 (6th Cir. BAP 1999); Beaubouef
v. Beaubouef ( In re Beaubouef), 966 F.2d 174, 178 (5th Cir.1992).
           The debtor must fully disclose all information relevant to the administration of the bankruptcy case. Kentile
Floors, Inc. v. Winham, 440 F.2d 1128 (9th Cir.1971); In the Matter of Garman, 643 F.2d 1252 (7th Cir.1980). See In
re Robinson, 292 B.R. 599 (Bankr.D.Ohio 2003); Woolman v. Wallace ( In re Wallace), 289 B.R. 428
(Bankr.N.D.Okla.2003); Fleet Securities, Inc. v. Vina ( In re Vina), 283 B.R. 803 (Bankr.M.D.Fla.2002); In re Firrone,
272 B.R. 213 (Bankr.N.D.Ill.2000); In re Riccardo, 248 B.R. 717 (Bankr.S.D.N.Y.2000).
           “It is not for the debtor to decide what is and is not relevant. A debtor who omits important information and
fail[s] to make full disclosure, place[s] the right to the discharge in serious jeopardy.” Jensen v. Brooks (In re Brooks),
278 B.R. 563 (Bankr. M.D. Fla. 2002) (Emphasis Added) In fact, “[c]reditors are entitled to judge for themselves what
will benefit, and what will prejudice, them” and the estate. Chalik, 748 F.2d at 618.


                                                         Page 8
19-13895-jlg    Doc 124      Filed 10/18/19 Entered 10/18/19 20:52:29             Main Document
                                          Pg 9 of 17



After claiming “reasonable” effort to ensure accuracy, the Debtor disclaims her obligation to

“update, amend or supplement the Schedules and Statement …” with accurate information even

when it is discovered and known to exist. These disclaimers continue:

       •   To be certain that nothing in, or missing from, the Schedules and Statements can be

           used to establish intentional withholding of information, transactions, assets, and

           liabilities, the Debtor actually suggests that “[i]n the event that the Schedules and

           Statement differ from the foregoing Global Notes, the Global Notes shall control.

           [See, “Global Notes Control, pg. 3]. “Global Notes” are not signed under penalty of

           perjury – or under any penalty for that matter.

       •   Next, the Debtor claims to “admits” nothing in her “sworn” schedules or statements

           (See, Reservation of Rights, pg. 2);

       •   Although the debtor schedules less than $60,000.00 in assets, and a $75,000 retainer to

           her Chapter 7 lawyer, the Debtor claims that “… [i]t would be prohibitively expensive

           and unduly burdensome and to obtain current market valuations for all of the assets.”

           (See, Net Book Value of Assets, pg. 2).

       •   Regarding her assets, the Debtor suggests that “… the Debtor may not have identified

           and/or set forth all of her (filed or potential) causes of action against third parties as

           assets in her Schedules and Statement” (who else would know what the Debtor’s

           purported claims are, if not the Debtor?) then claims that “[t]he Debtor reserves all of

           her rights with respect to any causes of action against third parties” presumably even

           the undisclosed one, notwithstanding the fact that “the Debtor” no longer owns any of

           these causes of action, disclosed or not, all belong to the estate. [See, “Causes of

           Action” pg. 3].




                                              Page 9
19-13895-jlg   Doc 124      Filed 10/18/19 Entered 10/18/19 20:52:29              Main Document
                                        Pg 10 of 17



      •   Remarkably, this same suggestion is also referenced by the Debtor as to the obligations

          to honestly complete Schedule A/B, first, when the debtor claims “Debtor has identified

          claims that third parties, in various litigation, may have suggested that she owns (and

          which Debtor does not agree exist)” which apparently the Debtor is not intending to

          disclose (at least voluntarily). Without the detailed history above, the Court would

          have no idea to what this disclaimer refers. However, with this Debtors history

          disclosed, this reference is to the $32 million in fraudulent transfer the Debtor made.

      •   Next the Debtor claims that (although she lives off the funds and cash of her multi-

          millionaire husband) and, according to the Debtor although “Schedules I and J request

          information on the Debtor’s non-filing spouse’s financial assets and income… [s]uch

          information is not available to the Debtor, and is, accordingly not listed.” The

          Schedules do not “request” any information – they “require” full, honest, and truthful

          disclosures. These answers to the questions are not optional, or at the pleasure of a

          debtor.   The Debtor simply refuses to disclose the information, all of which is

          “available” to the Debtor. [See, “Specific Disclosures” 1st ¶ pg. 4].

      •   Regarding the $3+ million condominium located in the “W Hotel” downtown Austin,

          the disclaimers state that “Debtor owns an undivided interest in a condominium

          property with her non-filing spouse which was granted by gift….” This intentionally

          vague reference is not only intended to confuse, but when followed by a reference that

          the ownership rights (“but has no parking rights or other contractual rights with respect

          to that property”) makes clear that the Debtor does not want to talk about the actual

          purchase price. This intentionally vague statement suggesting that valuation of her

          asset is not possible defies logic and good faith [See, Specific Disclosures 2nd ¶ pg. 4].




                                             Page 10
19-13895-jlg     Doc 124     Filed 10/18/19 Entered 10/18/19 20:52:29            Main Document
                                         Pg 11 of 17



The true need for these disclaimers becomes crystal clear when this Court reviews the Debtor’s

purported Schedules and Statements and compares same to the actual historical facts.

       2.      The Phony Schedules of Assets

       15.     It is literally a waste of time to review the purported “assets” of this Debtor.

Between the disclaimers of all knowledge of the value of her assets and the twenty (20) categories

of assets with “unknown” valued or the eight (8) times describing assets as $0.00, this Debtor

whose assets she monetized in late 2013-early 2014 for $32,000,000.00 are nowhere to be found.

This Debtor, who spent $75,000.00 on Chapter 7 bankruptcy advice, and even suggest that it would

be just too expensive to have anyone appraise these values now claims to be literally broke,

disclosing only $56,627.77 in asset value.

       16.     Critically missing is any indication or even hint that there is $15 million in

promissory notes from the Trump/Orly monetization of the TRI stock still being held, now by Mr.

Bowen, a partner in Kasowitz and a partner of Herschmann.

       3.      Schedule of Creditors – Nothing but Family or Insiders

       17.     It is, however, the Schedule of Creditors that illustrates the depth of deception of

this Debtor’s purported need for Chapter 7 bankruptcy protection. After admittedly turning over

almost $17 million to her father Arie in cash, she now schedules her father as a secured creditor

for $5,451,389.27. What could this Debtor possibly have received in fair equivalent value for this

payments or this indebtedness totaling $22,451,389.27? The answer is, of course, nothing. She

simply gave all of her monetized stock cash to her father as part of the fraudulent transfer scheme,

planning all along to try and wait out the 6-year New York statute of limitations on fraudulent

transfers, then file bankruptcy and walk away from her multi-million debts due her brother and




                                             Page 11
19-13895-jlg        Doc 124        Filed 10/18/19 Entered 10/18/19 20:52:29                       Main Document
                                               Pg 12 of 17



mother. But for the Southern District Federal Courts work and the Turnover Motion, the plan may

have worked.

         18.      Next, the Debtor schedules her husband as a secured creditor with a claim of

$2,301,399.48, apparently legal fees incurred in the multiple losses at the courthouse involving the

Debtor’s failed litigation against her brother and mother, and the Trumps. This Insider Claim

deserves detailed scrutiny – that which the Chapter 7 Trustee seems to be disinterested.

         19.      Next, is Kasowitz, Benson, Torres LLP, Herschmann’s law firm, and again an

Insider,9 claiming still more legal fees for more losing litigation representation efforts, totaling

$1,457,751.00 [the most recent loss on October 4, 2019, when Judge Jaffee denied the Trustee’s

request to reconsider her prior rulings, and sever Dalia out of that pending suit]. Confirming these

bills are a sham is the Trustee’s proposal which includes Kasowitz working on a contingency fee

basis to defend claims. Only one listed suit, is as a plaintiff for the estate. A court appointed




9
          Herschmann is clearly an “insider” to the Debtor Orly, as her non-filing spouse. Likewise, as a partners in
the Kasowitch law firm, the law firm is an “insider” to Herschmann. An ”insider to an insider to the Debtor” is under
§ 101 is deemed an insider to the Debtor. In re Bos, 561 B.R. 868, 885 n.69 (Bankr. N.D. Fla 2016) noted that “…an
insider of an insider of the debtor is an insider of the debtor. citing In re Parks, 503 B.R. 820, 835 (Bankr. W.D. Wash.
2013) (holding that one-year preference period was applicable because individual was an insider of an insider as to
the debtor). Horgan is an insider of Bos.” 11 U.S.C.S. § 101(31)(E) also deems an "insider of an affiliate" to be an
insider "as if such affiliate were the debtor." See, Sherron Assocs. Loan Fund XXI (Lacey) L.L.C. v. Thomas (In re
Parks), 503 B.R. 820, 822 (Bankr. W.D. Wash. 2013).[1]
          As noted in Glassman v. Heimbach, Spitko & Heckman (In re Spitko), Nos. 04-18836bif, 05-0258, 2007
Bankr. LEXIS 2050, at *27 (Bankr. E.D. Pa. June 11, 2007) “[a]ttorneys have not generally been considered insiders
of their debtor-clients. (citations omitted). Whenever an attorney has been found to be an extra-statutory insider, that
status has been imposed because of a relationship with the debtor that transcended the normal attorney-client
boundaries. Compare In re Broumas, 135 F.3d 769 (Table), 1998 WL 77842 (4th Cir. 1998) [published in full-text
format at 1998 U.S. App. LEXIS 3070], (attorney is an insider); In re Lemanski, 56 B.R. 981 (Bankr. W.D. Wisc.
1986) (same); In re Durkay, 9 B.R. 58 (Bankr. N.D. Ohio 1981).



                                                       Page 12
19-13895-jlg     Doc 124     Filed 10/18/19 Entered 10/18/19 20:52:29             Main Document
                                         Pg 13 of 17



appraiser listed the potential damages as $0 - $30k against Sagi. In any case, such damages would

be subject to Sagi’s $3 million+ offset. In other words, Kasowitz will continue to work for free.

       20.     Next is the Orly Genger Trust listed an unsecured creditor with a claim “unknown”.

       21.     The Debtor does schedule the final judgments obtained by her brother, Sagi,

totaling $3,219,693.00, but again only an insider or an affiliate of this insider TPR Investments

Associates, Inc. The Debtor does schedule with Dalia (her mother) and D&K GP, LLC an entity

owned by her mother. All Insiders so far.

       22.     The Debtor next scheduled is Zeichner Ellman & Krause, LLP for $448,310.98,

again the Debtor’s former lawyers who she dismissed three years ago and who have apparently

made no effort to collect, and who Orly has threatened to sue for malpractice.

       23.     The only non-insider creditor listed is Markel Surety for $750.00.

       24.     Bankruptcy cases involving only insiders are not only suspect, but most often

swiftly dealt with by abstention and dismissal. Insiders cannot vote on most all of the issues that

general unsecured creditors may vote – for a good reason. They are not reliable to exercise a vote

that would be fair to the estate and unsecured class of creditors – but here there are none.

 G.    If Not Dismissed This Case Should Be Transferred to the Southern District of New York

       25.     One of the factors considered under permissive transfers of venue is “the state's

interest in having local controversies decided within its borders, by those familiar with its law.”

Here, those interests have already acutely arisen. Were the Chapter 7 Trustee possessed of greater

familiarity with controlling New York law and had greater access to the parties, New York Courts

and their records, he might not have made the egregious missteps that he committed attempting to

revive the Dismissed Action (in which the estate can have no interest), at the invitation of the

Debtor and her fraud conspirators. These same types of considerations underlie section 321 of the

Bankruptcy Code, which requires that a chapter 7 trustee reside or have an office in the district in


                                              Page 13
19-13895-jlg     Doc 124      Filed 10/18/19 Entered 10/18/19 20:52:29             Main Document
                                          Pg 14 of 17



which the chapter 7 case is pending, or an adjacent judicial district. 11 U.S.C. § 321. See also In

re Oklahoma City Associates, 98 B.R. 194, 199 (Bankr. E.D. Pa. 1989) ("The administration of

the estate is likely to be most economically conducted where it is in close proximity to the principal

asset and witnesses (including creditors)”). Here, as confirmed by the Settlement Agreement, the

primary asset to which this case is directed, is comprised of substantial litigation pending in New

York.

        26.    In fact, all of the factors considered by the Courts weigh in favor of transferring

this case to the Southern District of New York, due to the close nexus that this case bears to the

Genger family’s litigation disputes, of which this case comprises a mere part. All of that prior and

pending litigation exists in New York (or Delaware). It is undisputed that the Genger family and

their related entities are extremely familiar with New York and its courts, having long resided or

been domiciled in New York, and litigated there for decades. The Debtor and her husband have

interests in homes in New York and New Jersey. Therefore, the primary asserts, the parties and

the witnesses, are all located in, or have a close nexus with and demonstrated ability to transact

business and litigate in, New York. As to the enforceability of judgments and the possibility of

liquidation, from the perspective of bankruptcy and nationwide jurisdiction, there is little

difference between this Court and the Southern District of New York, but what difference there is,

weighs in favor of New York, which has a much closer nexus to the parties, the witnesses, the

primary litigation assets, and the historical transactions.

        27.    As to those litigation “assets”, the final such listed matter under the Chapter 11

Trustee’s proposed Settlement Agreement, In the Matter of the Petition of Dalia Genger, as

Trustee of the Orly Genger 1993 Trust, Created by Trust Agreement Dated December 13, 1993

between Arie Genger, as Grantor, and Lawrence M. Small and Sash A. Spencer, as Trustees, to




                                               Page 14
19-13895-jlg     Doc 124     Filed 10/18/19 Entered 10/18/19 20:52:29               Main Document
                                         Pg 15 of 17



Turnover Property of the Orly Genger 1993 Trust, New York County Surrogate’s Court File No.

0017/2008 (Anderson, J.) is an entirely state law matter consolidated with the First Surrogate Court

Case (the “Surrogate Court Turnover Claims”), and is asserted by the Trust against the Debtor and

her fraudulent transferee insiders for the turnover of the 2013 Settlement proceeds which belong

to the Trust. The Debtor is a nominal defendant therein, as she has already fraudulently transferred

all of her rights to the 2013 Settlement and has no further interest to turnover, and for accounting

purposes. Mandatory abstention plainly applies to this proceeding exactly the same as it applies

in the First Surrogate Court Case. It is an entirely state law matter, not yet removed to this Court,

in which diversity jurisdiction does not exist and as to which the Trust has filed no claim in this

case. The Surrogate’s Court, which has already resolved multiple Genger family disputes and has

thereby also developed substantial familiarity with the parties and their disputes, can clearly

adjudicate this matter within a reasonable time. Finally, this is a chapter 7 case in which timing

of administration is a minor consideration. IO at Tech Ridge LP v. Hartford Fire Ins. Co. (In re IO

at Tech Ridge LP), 2018 Bankr. LEXIS 1323 (Bankr. W.D. Tex. 2018) (explaining that this

element, “…is not difficult to meet. According to some courts, the issue is not which court can

adjudicate the action faster; but whether the state court can dispose of the action timely.”).

       28.     This Court would abstain from adjudicating any of these state law proceedings in

this Chapter 7 case. The analysis of the specific, permissive abstention factors this Court stated in

IO at Tech Ridge:

       In reading the statute, it is apparent that Congress believed that state court matters
       generally belong in state court unless a strong federal interest suggests
       otherwise….This suit is a state court matter as there is no independent basis for
       federal jurisdiction. So, what is the strong federal interest?....The right question is:
       Must the lawsuit be tried in bankruptcy court to resolve the bankruptcy case? The
       answer would be yes, if a plan could not be confirmed absent resolution of the
       lawsuit. But here the answer is no….that suit can be pursued in state court in the
       ordinary course of the litigation process…by a chapter 7 trustee.



                                              Page 15
19-13895-jlg     Doc 124     Filed 10/18/19 Entered 10/18/19 20:52:29              Main Document
                                         Pg 16 of 17



Id., at *8-9, *16-17.

       29.     Here, given that this case was filed as a chapter 7 case, this consideration has little

weight. Indeed, the District Court for the Southern District of New York has already opined that

these disputes belong in New York state court. Glenclova Inv. Co., 874 F.Supp.2d. at 314 (“The

Court…strongly suggests that the parties agree to litigate their claims in the New York Supreme

Court.”).

       WHEREFORE, PREMISES CONSIDERED, Dalia Genger and D&K GP, LLC

respectfully joins for all purposes in the request by Sagi Genger for entry of an Order dismissing

the Debtor’s case with a two-year refiling bar or, in the alternative, transferring the case to the

United States Bankruptcy Court for the Southern District of New York.

Dated: October 18, 2019.

                                            Respectfully submitted,

                                              /s/ Shelby A. Jordan
                                            Shelby A. Jordan
                                            Texas Bar No. 11016700
                                            JORDAN HOLZER & ORTIZ, P.C.
                                            500 N. Shoreline Blvd., Suite 900
                                            Corpus Christi, Texas 78401
                                            Telephone: (361) 884-5678
                                            Facsimile: (361) 888-5555
                                            sjordan@jhwclaw.com
                                            ATTORNEYS FOR DALIA GENGER AND
                                            D&K GP LLC



                                 CERTIFICATE OF SERVICE

       The undersigned hereby certified that a true and correct copy of the foregoing instrument
has been served on this 18th day of October 2019 upon the parties listed in the attached service list
and via ECF notification.

                                              /s/ Shelby A. Jordan
                                              Shelby A. Jordan



                                              Page 16
             19-13895-jlg     Doc 124   Filed 10/18/19 Entered 10/18/19 20:52:29           Main Document
                                                    Pg 17 of 17
Via ECF                                 Via ECF                                   Via ECF
United States Trustee – AU12            Eric Herschmann                           The Orly Genger 1993 Trust
                                        c/o Raymond Battaglia                     c/o Jay Ong
United States Trustee
                                        66 Granburg Circle                        Munsch Hardt Kopf & Harr PC
903 San Jacinto Blvd., Suite 230
                                        San Antonio, TX 78218-3010                303 Colorado Street, #2600
Austin, Texas 78701                                                               Austin, Texas 78701
Via ECF                                 Via ECF                                   Via ECF
Arie Genger                             Sagi Genger                               SureTec Insurance Co.
c/o Deborah D. Williamson               c/o Sabrina Streusand & TPR Investment    c/o Ryan Brent DeLaune
Dykema Gossett PLLC                     Streusand, Landon, Ozburn & Lemmon, LLP   Clark Hill Strasburger
112 East Pecan St., Suite 1800          1801 S. MoPac Expressway, Suite 320       901 Main Street, Suite 6000
San Antonio, TX 78205                   Austin, Texas 78746                       Dallas, Texas 75202
Via ECF                                 Via ECF                                   Via ECF
c/o Trustee Ron Satija                  Eric J. Taube                             Ron Satija
Brian Talbot Cumings
                                        Waller Lansden Dortch & Davis, LLC        P.O. Box 660208
Graves, Dougherty, Hearon & Moody
                                        100 Congress Ave, Suite 1800              Austin, TX 78766-7208
401 Congress Avenue, Suite 2700
                                        Austin, Texas 78701
Austin, Texas 78701
Via ECF                                 Via ECF
Arie Genger
                                        Thomas A. Pitta
c/o Deborah N. Williamson
                                        Emmet, Marvin & Martin, LLP
Dykema Gossett PLLC
112 East Pecan Street, Suite 1800
                                        120 Broadway
San Antonio, Texas 78205                New York, NY 10271
